224 S.W.3d 106 (2007)
Marilyn J. BITTNER, Appellant,
v.
ESTATE OF John R. BITTNER, et al., Respondents.
No. ED 87969.
Missouri Court of Appeals, Eastern District, Division One.
March 27, 2007.
Motion for Rehearing and/or Transfer Denied May 16, 2007.
Application for Transfer Denied June 26, 2007.
Jami Boyles, Richard Bennett Walsh, Jr., St. Louis, MO, for appellant.
Stuart Oelbaum, Lawrence Joseph Fleming, St. Louis MO, for respondents.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 16, 2007.

ORDER
PER CURIAM.
Marilyn Bittner ("Widow") appeals from a judgment of the trial court denying her claim against the estate of her late husband, John Bittner ("Decedent"), for transfer in fraud of marital rights. She claims two main points on appeal. First, Widow claims that the trial court erred in finding in favor of the Estate on her claim for transfer in fraud of marital rights because she proved all the elements of fraud. Second, Widow contends that the trial court erred in failing to award her monies from the transfers in fraud because the harm was calculable in equity.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).